DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 6/23/2022. As directed by the amendment: claim 8 has been amended, claims 1-7 and 16-19 have been cancelled and no new claims have been added.  Thus, claims 8-15 and 20-21 are presently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 25-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Krivitski et al. (US 20080033314 A1), hereinafter referred to as Krivitski ‘314, in view of Federspiel et al. (US 20150314059 A1).

Regarding Claim 22, Krivitski ‘314 discloses a method for determining cardiac output in conjunction with flow through an extracorporeal circuit, and teaches an apparatus for calculating cardiac output of a patient ("apparatus for determining cardiac output", ¶ 12) undergoing veno-venous extracorporeal blood oxygenation ("oxygenation", ¶ 27), the apparatus comprising: 
an arterial portion of the patient circulatory system 20 ("arterial portion of the circulation system", fig.1, ¶ 13),
(a) a controller 160 ('controller', fig.1, ¶ 37) configured to connect to a pump 130 ('pump', fig.1, ¶ 37) in an extracorporeal blood oxygenation circuit 100 ('extracorporeal circuit', fig.1, ¶ 31) connected to a venous portion of a circulatory system of the patient ("venous system", ¶ 30), the controller 160 configured to calculate a cardiac output of the patient ("cardiac output CO is calculated", ¶ 45) based on
(i) a blood flow rate ("blood flow rate", ¶ 37 and ¶ 48) of the extracorporeal blood oxygenation circuit 100.
Krivitski ‘314 fails to teach (ii) a first value of a blood parameter in said arterial portion of said patient circulatory system corresponding to a first exchange rate of a gas with the blood in said extracorporeal blood oxygenation circuit and a first value of the blood parameter of the blood delivered to the patient corresponding to the first exchange rate; and (iii) a second value of the blood parameter in the arterial portion of the patient circulatory system corresponding to a second exchange rate of the gas with the blood in the extracorporeal blood oxygenation circuit and a second value of the blood parameter of the blood delivered to the patient corresponding to the second exchange rate.

    PNG
    media_image1.png
    892
    1152
    media_image1.png
    Greyscale

Annotated Figure 7 of Federspiel

Krivitski ‘314 and Federspiel are commensurate art because they both disclose extracorporeal systems. Federspiel specifically discloses an extracorporeal system for lung assist, and teaches (i) a blood flow rate ("blood flow rate", ¶ 39, see fig.7; NOTE: identifying the blood flow rate into the system in an in-vitro study (¶ 67, ll.3); commensurate to the blood flow rate of Krivitski ‘314) of the extracorporeal blood oxygenation circuit (‘flowing a sweep gas including oxygen”, see ¶ 18 and ¶ 65); (ii) a first value of a blood parameter (NOTE: a first arterial carbon dioxide content is determined by necessity of establishing a removal rate of CO2. By establishing the removal rate of CO2, it would be necessary to know the arterial carbon dioxide content in order to determine the removal rate (because the arterial carbon dioxide content is a factor in the determination of removal rate), thus a first arterial carbon dioxide content is known) corresponding to a first exchange rate of a gas with the blood (see annotated fig.7) in the extracorporeal blood oxygenation circuit and a first value of the blood parameter of the blood delivered (NOTE: first and second CO2 content delivered to the patient is taught in ¶ 67: “the CO2 removal rate can be adjusted downward by either reducing sweep gas flow through the system 10 or by adding some CO2 to the O2 sweep gas”) to the patient corresponding to the first exchange rate (see annotated fig.7) (¶ 67 discusses optimizing the blood flow rate in light of the gas exchange rate: "the CO.sub.2 removal rate can be adjusted downward by either reducing sweep gas flow through system 10"); and (iii) a second value of the blood parameter (NOTE: a second arterial carbon dioxide content is determined by necessity of establishing a removal rate of CO2. By establishing the removal rate of CO2, it would be necessary to know the arterial carbon dioxide content in order to determine the removal rate (because the arterial carbon dioxide content is a factor in the determination of removal rate), thus a second arterial carbon dioxide content is known) in the arterial portion of the patient circulatory system corresponding to a second exchange rate of the gas with the blood (see annotated fig.7) in the extracorporeal blood oxygenation circuit and a second value of the blood parameter of the blood delivered (NOTE: first and second CO2 content delivered to the patient is taught in ¶ 67: “the CO2 removal rate can be adjusted downward by either reducing sweep gas flow through the system 10 or by adding some CO2 to the O2 sweep gas”) to the patient corresponding to the second exchange rate (see annotated fig.7) (¶ 67 discusses optimizing the blood flow rate in light of the gas exchange rate: "the CO.sub.2 removal rate can be adjusted downward by either reducing sweep gas flow through system 10").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Krivitski ‘314 to include (ii) a first value of a blood parameter in said arterial portion of Krivitski ‘314 of said patient circulatory system corresponding to a first exchange rate of a gas with the blood in said extracorporeal blood oxygenation circuit and a first value of the blood parameter of the blood delivered to the patient corresponding to the first exchange rate as taught by Federspiel, for the purpose of optimizing the blood flow rate in light of the gas exchange rate of CO2 to ensure the patient’s comfort (¶ 67); and to include (iii) a second value of the blood parameter in the arterial portion of Krivitski ‘314 of the patient circulatory system corresponding to a second exchange rate of the gas with the blood in the extracorporeal blood oxygenation circuit and a second value of the blood parameter of the blood delivered to the patient corresponding to the second exchange rate as taught by Federspiel, for the purpose of determining whether the sweep gas flow should be adjusted downward to optimize patient blood flow (¶ 67). 

Regarding Claim 25, Krivitski ‘314 teaches “carbon dioxide withdrawal” in ¶ 27, but does not explicitly teach that the gas in the oxygenation circuit is carbon dioxide. Federspiel teaches that the gas is carbon dioxide ("CO2", ¶ 67; NOTE: CO2 is commensurate with carbon dioxide).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Krivitski ‘314 such that the gas is carbon dioxide as taught by Federspiel, for the purpose that the CO2 diffuses from blood into the fibers of the system and is carried by the sweep gas to outlet manifold and therethrough to gas flow outlet (¶ 65). 

Regarding Claim 26, Krivitski ‘314 teaches the blood flow rate ("blood flow rate", ¶ 48) of the extracorporeal blood oxygenation circuit 100 is provided by the pump 130 ('pump', fig.1, ¶ 37) in the extracorporeal blood oxygenation circuit 100 ("The pump 130 induces a blood flow through the extracorporeal circuit 100", ¶ 37).

Regarding Claims 29 and 30, Krivitski ‘314 teaches a measured value of a first value of a blood parameter of the blood prior to the blood entering the patient circulatory system ("circulatory system", ¶ 15, see fig.1) ("a first dilution curve S1 is measured (recorded) prior to the indicator...entering the cardiopulmonary system 30", ¶ 59), and a measured value of a second value of a blood parameter of the blood prior to the blood entering the patient circulatory system ("circulatory system", ¶ 15, see fig.1)("a first dilution curve S1 is measured (recorded) prior to the indicator...entering the cardiopulmonary system 30, then passing into the arterial line to be measured again to provide a second dilution curve S", ¶ 59). 
However, Krivitski ‘314 fails to teach the first value of the blood parameter of the blood delivered to the patient corresponding to the first exchange rate, and the second value of the blood parameter of the blood delivered to the patient corresponding to the second exchange rate. Federspiel teaches the first value of the blood parameter of the blood delivered (NOTE: first and second CO2 content delivered to the patient is taught in ¶ 67: “the CO2 removal rate can be adjusted downward by either reducing sweep gas flow through the system 10 or by adding some CO2 to the O2 sweep gas”) to the patient corresponding to the first exchange rate (see annotated fig.7), and the second value of the blood parameter of the blood delivered (NOTE: first and second CO2 content delivered to the patient is taught in ¶ 67: “the CO2 removal rate can be adjusted downward by either reducing sweep gas flow through the system 10 or by adding some CO2 to the O2 sweep gas”) to the patient corresponding to the second exchange rate (see annotated fig.7). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Krivitski ‘314 to inlcude the first value of the blood parameter of the blood delivered to the patient corresponding to the first exchange rate as taught by Federspiel, such that it would include a measured value of the first value of the blood parameter of the blood prior to the blood entering the patient circulatory system, for the purpose that the extracorporeal circulation can be controlled to correspond to the capacity of the patient so as to minimize excessive extracorporeal circulation time (Krivitski ‘314, ¶ 12); and the second value of the blood parameter of the blood delivered to the patient corresponding to the second exchange rate as taught by Federspiel, such that it would include a measured value of the second value of the blood parameter of the blood prior to the blood entering the patient circulatory system, for the purpose of determining whether the sweep gas flow should be adjusted downward to optimize patient blood flow (Federspiel, ¶ 67). 

Claims 23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Krivitski ‘314 in view of Federspiel and Krivitski et al. (US 5928180 A), hereinafter referred to as Krivitski ‘180.

Regarding Claim 23, Krivitski ‘314 teaches the venous line 110 ('venous line', fig.1, ¶ 26), but Krivitski ‘314/Federspiel fail to teach an indicator injection port in said venous line. Krivitski ‘314 and Krivitski ‘180 are commensurate art because they both disclose extracorporeal systems. Krivitski ‘180 specifically discloses a method and apparatus for monitoring and measuring the filter blood volume by dilution techniques in real time, and teaches an indicator injection port 60 ("injection port for indicator 70", fig.1, col.6, ll.23-30) in the venous line ("The injection port 60 may be any of a variety of constructions allowing single or repeated access to the blood flow", col.6, ll.23-30; and “indicator 70 is preferably injectable and may be any of the known indicators …that changes blood properties that can be detected by the dilution sensors.. the dilution sensor 40 is coupled to at least a venous portion of a blood system”, see col. 5, line 64-col. 6, line 30. NOTE: this teaches that the injection port could be located in the venous line).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Krivitski ‘314 to include an indicator injection port such that the indicator injection port can be located in said venous line as taught by Krivitski ‘180, for the purpose of allowing selective access to the blood flow such that indicator maybe introduced via the port to form a bolus to be analyzed by dilution sensors thereby determining blood characteristics and blood flow (col.6, ll. 1-30).

Regarding Claim 27, Krivitski ‘314 teaches a second dilution sensor configured to measure a flow in an arterial line 146 ('dilution sensor', fig.1, ¶ 26; "dilution sensor 146 in the arterial line", ¶ 26) of the extracorporeal blood oxygenation circuit 100, but fails to teach a first dilution sensor configured to measure a flow in a venous line of said extracorporeal blood oxygenation circuit. Krivitski ‘180 teaches a first dilution sensor configured to measure a flow in a venous line 40 ("venous dilution sensor", fig.1, col.4, ll.39-51) of the extracorporeal blood oxygenation circuit. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Krivitski ‘314 to include a first dilution sensor configured to measure a flow in a venous line of said extracorporeal blood oxygenation circuit as taught by Krivitski ‘180, for the purpose of calculating the respective blood flow rate, thereby removing the need for a separate flow rate sensor (col.4, ll.39-51), and additionally for the purpose to measure how diluted the blood is so that the blood can be subsequently accurately analyzed.

Regarding Claim 28, Krivitski ‘314 teaches the extracorporeal blood oxygenation circuit 100 comprising the controller 160 ('controller', fig.1, ¶ 37) and the second dilution sensor 146 ('dilution sensor', fig.1, ¶ 26; "dilution sensor 146 in the arterial line", ¶ 26), but fails to teach said controller is further configured to calculate a recirculation, wherein the calculated recirculation corresponds to an introduced indicator in said extracorporeal blood oxygenation circuit upstream of the second dilution sensor and downstream of the first dilution sensor. Krivitski ‘180 teaches a feedback and control system (col.19, ll.3-12) that calculates a recirculation ("Sensors may be moved closer to the patient to the optimal position for measuring…access recirculation", col.13, ll.42-54), wherein the calculated recirculation corresponds to an introduced indicator 70 ("indicator", fig.1, col.5, ll.64-67 and col.6, ll.1-7) in the extracorporeal blood oxygenation circuit downstream of the first dilution sensor 40 (Figure 1 illustrates that the indicator is upstream of the commensurate second dilution sensor 80 and downstream of 40, if one follows the indicator through the body of the patient). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the system of Krivitski ‘314 such that said controller of Krivitski ‘314 would be further configured to calculate a recirculation, wherein the calculated recirculation corresponds to an introduced indicator in the extracorporeal blood oxygenation circuit upstream of said second dilution sensor of Krivitski ‘314 and downstream of the first dilution sensor as taught by Krivitski ‘180, for the purpose of calculating the respective blood flow rate, thereby removing the need for a separate flow rate sensor (col.4, ll.39-51), and additionally for the purpose to measure how diluted the blood is so that the blood can be subsequently accurately analyzed.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Krivitski ‘314 in view of Federspiel, Krivitski ‘180, and Al Hatib et al. (US 20180353680 A1).

Regarding Claim 24, Krivitski ‘314 teaches the extracorporeal blood oxygenation circuit 100 comprising the controller 160 ('controller', fig.1, ¶ 37), but fails to teach that said controller is further configured to calculate a recirculation in said extracorporeal blood oxygenation circuit and adjust the calculated cardiac output corresponding to the calculated recirculation.
Krivitski ‘180 teaches a feedback and control system (col.19, ll.3-12) configured to calculate a recirculation in the extracorporeal blood oxygenation circuit ("Sensors may be moved closer to the patient to the optimal position for measuring…access recirculation", col.13, ll.42-54), but Krivitski fails to teach adjusting the calculated cardiac output corresponding to the calculated recirculation. Al Hatib teaches adjusting the calculated cardiac output corresponding to the calculated recirculation ("The systems can be configured to intermittently or continuously determine...cardiac output (CO)", ¶ 99). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Krivitski ‘314 such that said controller of Krivitski ‘314 would be further configured to calculate a recirculation in said extracorporeal blood oxygenation circuit of Krivitski ‘314, as taught by Krivitski ‘180, for the purpose of taking routine clinical measurements of filter blood volume (FBV) (col.13, ll.42-54), and such that the controller is configured to adjust the calculated cardiac output corresponding to the calculated recirculation, as taught by Al Hatib, for the purpose of diagnosing a condition of the subject and calculating corresponding subject responsiveness to infusion events (¶ 99).

Response to Arguments
Applicant’s arguments, see pages 9-15, filed 6/30/2022, with respect to the rejections of claim(s) 22, 25-26, and 29-30 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krivitski et al. (US 20080033314 A1), Al Hatib et al. (US 20180353680 A1), Krivitski et al. (US 5928180 A), and Federspiel et al. (US 20150314059 A1) as fully discussed in this non-final office action above.

Allowable Subject Matter
Claims 8-15 and 20-21 are allowed.
The following is an examiner's statement for the reasons for allowance:
Regarding independent claim 8, the prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art does not disclose a method including the steps for calculating cardiac output of a patient undergoing veno- venous extracorporeal blood oxygenation, the method comprising: 
(a) establishing a blood flow rate from an extracorporeal blood oxygenation circuit into a venous portion of a circulatory system of a patient; 
(b) measuring the blood flow rate of the extracorporeal blood oxygenation circuit; 
(c) establishing a first exchange rate of a gas with the blood in the extracorporeal blood oxygenation circuit; 
(d) measuring a first value of a blood parameter in an arterial portion of the patient circulatory system and corresponding to the first exchange rate; 
(e) measuring a first value of the blood parameter of the blood delivered to the patient corresponding to the first exchange rate; 
(f) establishing a second exchange rate of the gas with the blood in the extracorporeal blood oxygenation circuit; 
(g) measuring a second value of the blood parameter in the arterial portion of the patient circulatory system corresponding to the second exchange rate; 
(h) measuring a second value of the blood parameter of the blood delivered to the patient corresponding to the second exchange rate; 
and (i) calculating a cardiac output of the patient corresponding to the blood flow rate, the first value of a blood parameter in an arterial portion of the patient circulatory system corresponding to the first exchange rate, the first value of the blood parameter of the blood delivered to the patient corresponding to the first exchange rate, the second value of the blood parameter in the arterial portion of the patient circulatory system corresponding to the second exchange rate, and the second value of the blood parameter of the blood delivered to the patient corresponding to the second exchange rate as recited in Claim 8.
Specifically, the closest prior art references of record are Kreymann (US 20190030232 A1), Al Hatib (US 20180353680 A1), and Krivitski (US 5928180 A). While Al Hatib does disclose establishing a blood flow rate from an extracorporeal blood oxygenation circuit into a venous portion of a circulatory system of a patient and measuring the blood flow rate of the extracorporeal blood oxygenation circuit, Al Hatib does not disclose establishing a first exchange rate of a gas with the blood in the extracorporeal blood oxygenation circuit. While Krivitski does teach a method for calculating cardiac output of a patient undergoing veno-venous extracorporeal blood oxygenation, Krivitski does not teach the remaining method steps. 
Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 8, and since the prior art of record does not teach and render obvious of having the remaining method steps, thus claim 8 reads over the prior art of record and is considered to have allowable subject matter in addition to its dependent claims 9-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL O'CONNELL/Examiner, Art Unit 3781

/QUANG D THANH/Primary Examiner, Art Unit 3785